DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on May 28, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 – 8, 10 – 11, 15, 16 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knispel et al. (US 5,210,956).

With respect to claim 1, Knispel et al. discloses a measuring tape device (10) comprising a housing (12) having an aperture (28); a reel assembly (32); a blade (30) having a first end (36)  configured to extend from the housing through the aperture (28) and a second end configured to be wound on the reel assembly (Column 3, lines 3 – 13); and an end hook (38) disposed at the first end (36) of the blade, the end hook (38) having a front face that faces away from the aperture and a rear face that faces toward the aperture, wherein a high friction surface (164)  comprising grains is disposed over at least a portion of a surface of the rear face (Column 5, lines 25 – 49).
  
Referring to claim 2, Knispel et al. sets forth a device wherein the high friction surface is disposed of substantially all of the surface of the rear face (Figure 7).





In regards to claim 6, Knispel et al. teaches a device wherein a surface area of the high friction surface (164) is greater than 1/2 a surface area of the rear face.  

Regarding claim 7, Knispel et al. shows a device wherein at least a bottom edge of the high friction surface (164) is coextensive with a bottom edge of the rear face.  

With regards to claim 8, Knispel et al. discloses a device wherein the grains have substantially uniform sizes (Figure 7, 3M NON-SLIP™ material).

Referring to claim 10, Knispel et al. sets forth a device wherein the grains are embedded in a base material (164) disposed on the rear face (Column 5, lines 25 – 49).

In regards to claim 11, Knispel et al. teaches a device wherein the base material is an adhesive (162, Column 5, lines 25 – 49).

Regarding claim 15, Knispel et al. shows an end hook (38) for a measuring tape device (10), the end hook (38) comprising a front face that faces away from an aperture (Figure 1) through which a blade (30) of the measuring tape device is extendible; a rear face (Figure 7) that faces toward the aperture; and a high friction surface (164) comprising grains disposed over at least a portion of a surface of the rear face.



With respect to claim 16, Knispel et al. discloses an end hook wherein the high friction surface (164) is disposed of substantially all of the surface of the rear face (Figure 7).  

Referring to claim 29, Knispel et al. sets forth a high friction surface (164) for disposal on an end hook (38) of a measuring tape device (10), the high friction surface comprising a base material (3M NON-SLIP™); grains embedded in one side of the base material; and an adhesive disposed on a side of the base material opposite the side on which the grains are embedded (Column 5, lines 25 – 49).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 5, 12 – 14, 18, 22, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Knispel et al. (US 5,210,956).

Knispel et al. discloses a device as recited in paragraph 4 above. 

Knispel et al. does not discloses the high friction surface are spaced apart from corresponding edges of the rear faces recited in claims 3 - 5. Knispel et al. does not disclose the grains covered with a resin coating as recited in claim 12. Knispel et al. does not disclose the particular granulate material used as recited in claims 13 and 14.

In regards to claim 3 - 5, Knispel et al. teaches a device wherein the high friction surface is disposed on the entire rear face of the hook, but does not disclose the high friction surface are spaced apart from corresponding edges of the rear faces. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the inventions to modify Knispel et al. by providing the high friction surface are spaced apart from corresponding edges of the rear faces, since these are both well-known configurations that are both used alternatively to resist slippage during use (Column 5, lines 25 – 49).

Regarding claims 4 and 5: Knispel et al. shows a device as recited above. The use of the particular type of configuration claimed by applicant, i.e., substantially equidistantly spaced apart or spaced apart from corresponding bottom edges of the rear face by a different amount that side edges of the high friction surface are spaced apart from corresponding side edges of the rear face, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as a non-slip friction surface is provided to the hook prevent slippage, as already suggested by Knispel et al., 2) the high friction surface claimed by Applicant and the high friction surface used 

With regards to claims 12 -14: Knispel et al. discloses a device comprising a high friction surface made of NON-SLIP™ material by 3M. The particular type of material used to make the high friction surface, absent any criticality, is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well known materials that a person having ordinary skill in the art at the time the invention was made would have find obvious to provide using routine experimentation based, among other things, on the intended use of Applicant’s apparatus, i.e., suitability for the intended use of Applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960 ) where the court stated that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.





Referring to claim 18, Knispel et al. shows a device as recited above. The use of the particular type of configuration claimed by applicant, i.e., substantially equidistantly spaced apart or spaced apart from corresponding bottom edges of the rear face by a different amount that side edges of the high friction surface are spaced apart from corresponding side edges of the rear face, absent any criticality, is considered to be nothing more than a choice of engineering skill, 
  
With regards to claims 22, 24 and 30: Knispel et al. discloses a device comprising a high friction surface made of NON-SLIP™ material by 3M with an adhesive surface. The particular type of material used to make the high friction surface, absent any criticality, is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well known materials that a person having ordinary skill in the art at the time the invention was made would have find obvious to provide using routine experimentation based, among other things, on the intended use of Applicant’s apparatus, i.e., suitability for the intended use of Applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960 ) where the court stated that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.
 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
May 15, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861